Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 20, 2017

The Court of Appeals hereby passes the following order:

A17A1096. EDDIE M. ALLISON v. THE STATE.

      Eddie M. Allison filed this direct appeal from the trial court’s July 5, 2016,
order denying his request for pretrial bond. We lack jurisdiction for two reasons.
      First, Allison’s notice of appeal is untimely. To be timely, a notice of appeal
must be filed within 30 days after entry of the order on appeal. See OCGA § 5-6-38
(a). The proper and timely filing of a notice of appeal is an absolute requirement to
confer jurisdiction on this Court. See Couch v. United Paperworkers Intl. Union, 224
Ga. App. 721 (482 SE2d 704) (1997). Here, however, Allison filed his notice of
appeal on August 5, 2016, 31 days after entry of the trial court’s order.
      Second, Allison failed to follow the requisite appellate procedure. An order
denying pretrial bond is not a final judgment as defined in OCGA § 5-6-34 (a) (1).
Rather, such an order is an interlocutory ruling, which requires an application for
interlocutory appeal pursuant to OCGA § 5-6-34 (b). See Mullinax v. State, 271 Ga.
112 (1) (515 SE2d 839) (1999); Howard v. State, 194 Ga. App. 857 (392 SE2d 562)
(1990). For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/20/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.